— Stephens J.

By the Court.

delivering the opinion.
If the complainant ever had any equity, it is clear he has settled himself out of it. He made a deliberate settlement of all the alleged fraud, with his eyes wide open. Parties may settle •frauds as well as any thing else, if they act with knowledge of the facts ; and such a settlement is as effectual when made by the parties, as when made by a Court. He is here asking the Court to act where he has already himself taken final action. There must be an end to litigation.
Judgment affirmed.